                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

JOSE R. GUERRERO-SANCHEZ,

                          Petitioner,             :    Case No. 3:19-cv-037

       - vs -                                          District Judge Walter H. Rice
                                                       Magistrate Judge Michael R. Merz

CHARLES BRADLEY, Warden,
 Pickaway Correctional Institution
                                                  :
                          Respondent.


         SUPPLEMENTAL REPORT AND RECOMMENDATIONS


       This habeas corpus action is before the Court on Petitioner’s Objections (ECF No. 29) to

the Magistrate Judge’s Report and Recommendations (ECF No. 28). District Judge Rice has

recommitted the case for reconsideration in light of the Objections (ECF No. 9).

       The Report recommended the Petition be dismissed. Guerrero-Sanchez, through counsel,

raises five objections.



1.     Failure to Hold an Evidentiary Hearing



       Petitioner first objects that the Magistrate Judge did not hold an evidentiary hearing

(Objections, ECF No. 29, PageID 554). He asserts that at such a hearing he would develop facts

relating to his claim of bad advice from trial counsel not to accept a proffered plea deal and failure

of appellate counsel to advise him of the deadline for filing a petition for post-conviction relief.



                                                  1
       The Petition herein was filed pro se, but the Magistrate Judge appointed counsel who

supplemented the Petition (ECF No. 20). Neither the Petition nor the supplement nor any other

filing on Petitioner’s behalf requested an evidentiary hearing. Evidentiary hearings in habeas

corpus cases are not routinely held and certainly not without a request.

       In Cullen v. Pinholster, 563 U.S. 170 (2011), the Supreme Court held that in determining

whether a state court conviction violates 28 U.S.C. § 2254(d)(1) or (2), the habeas court is limited

to the record developed in the state court. Id. at 181. Petitioner relies on Williams v. Burton, 714

Fed. App’x 553 (6th Cir. 2017), for the proposition that, despite Pinholster, he can obtain an

evidentiary hearing in federal court to develop facts that were not developed in the state court

through no fault of the Petitioner. Williams relies on Robinson v. Howes, 663 F.3d 819 (6th Cir.

2011). There the Sixth Circuit held

               [I]f the claim was never "adjudicated on the merits" in state court,
               the claim does not fall under 28 U.S.C. § 2254(d) and Pinholster
               does not apply. In such cases, a federal habeas court may order an
               evidentiary hearing, provided the threshold standards for admitting
               new evidence in federal district court are met, see 28 U.S.C. §
               2254(e)(2), and decide the habeas petition under pre-AEDPA
               standards of review. See Pinholster, 131 S.Ct. at 1401 ("Section
               2254(e)(2) continues to have force where § 2254(d)(1) does not bar
               federal habeas relief . . . . [N]ot all federal habeas claims by state
               prisoners fall within the scope of § 2254(d), which applies only to
               claims 'adjudicated on the merits in State court proceedings.'").

663 F.3d at 823. To be entitled to an evidentiary hearing under 28 U.S.C. § 2254(e)(2), the habeas

applicant must show that:

               (A) the claim relies on—

               (i) a new rule of constitutional law, made retroactive to cases on
               collateral review by the Supreme Court, that was previously
               unavailable; or

               (ii) a factual predicate that could not have been previously
               discovered through the exercise of due diligence; and

                                                 2
               (B) the facts underlying the claim would be sufficient to establish
               by clear and convincing evidence that but for constitutional error,
               no reasonable factfinder would have found the applicant guilty of
               the underlying offense."

Id. at 824, quoting 28 U.S.C. § 2254(e)(2)(A)-(B). Petitioner makes no effort to show he comes

within § 2254(e)(2). Even if an evidentiary hearing were not precluded by § 2254(e)(2), Petitioner

has never suggested to this Court what facts he would present at such a hearing.



2.     Finding Statements to Police Were Voluntary



       The Common Pleas Court and the Ohio Court of Appeals for the Second District on direct

appeal found that Petitioner’s statements to the police were not involuntary. Guerrero-Sanchez,

2017-Ohio-8185, ¶¶ 26-34 (2nd Dist. Oct. 13, 2017). This question was pleaded as Ground One,

Issue One, in the Petition. The Report concluded that the Second District had applied the correct

federal law, particularly Colorado v. Connelly, 479 U.S. 157 (1986), and had reasonably

determined the facts (Report, ECF No. 28, PageID 540-41).

       Petitioner objects to this conclusion, but admits the test is whether, under the totality of the

circumstances, his will was overborne (Objections, ECF No. 29, PageID 555). He does not argue

why the Second District’s conclusion is unreasonable, but merely restates that

               Factors considered in assessing the totality of the circumstances
               include the age, education, and intelligence of the defendant;
               whether the defendant has been informed of his Miranda rights; the
               length of the questioning; the repeated and prolonged nature of the
               questioning; and the use of physical punishment, such as deprivation
               of food or sleep.

Id., quoting McCalvin v. Yukins, 444 F.3d 713, 719 (6th Cir. 2006). Applying those factors,

Petitioner’s age, education, and intelligence were not issues. He had not been advised of his

                                                  3
Miranda rights when he made the relevant statements, but the entire questioning lasted only twenty

minutes and thus was not “repeated” or “prolonged.” There was no physical punishment, no

deprivation of food or sleep. Petitioner’s claim not to understand the English language was

rebutted by competent evidence entirely apart from the officers’ testimony. Given that “totality of

the circumstances,” the Second District’s decision was not unreasonable on the facts.



3.     Finding Miranda Warnings Were Not Required.



       Petitioner’s Ground One, Issue Two, is that he was in custody when he made the statements

sought to be suppressed and therefore should have been given Miranda warnings. Again, both the

Common Pleas Court and the Second District determined the Miranda warnings were not required

because Guerrero-Sanchez was not in custody when he made the statements at issue. The Report

found this conclusion was both a reasonable application of Miranda and a reasonable

determination of the facts (Report, ECF No. 28, PageID 544).

       Petitioner objects and expressly requests de novo review of this issue (ECF No. 29, PageID

556). While he is entitled to de novo review of the Magistrate Judge’s Report by the District Judge,

he is not entitled to have this Court review the state court’s decision de novo: the Second District

decided this issue on the merits and review must therefore be deferential under 28 U.S.C. §

2254(d)(1) and (2).

       Guerrero-Sanchez asserts the ultimate test for whether a person is in custody or not is

whether a reasonable person would have felt at liberty to terminate the interrogation and leave.

Id., quoting Thompson v. Keohane, 516 U.S. 99, 112 (1995). He faults the state courts for not

discussing this question, but he was never asked this ultimate question in the suppression hearing.



                                                 4
It is difficult for an attorney to argue that one’s client did not feel free to leave when the client

himself has not testified to that fact. When the officers discovered the suitcase full of drugs, they

then formally arrested Guerrero-Sanchez and read him the Miranda warnings, but also ceased any

interrogation. Whether a person in Petitioner’s place would have felt free to leave before the

suitcase was opened is an ultimate factual conclusion which requires weighing the evidence. The

Second District’s weighing here was not unreasonable.



4.       Failure to Advise of Deadlines



         In his Third Ground for Relief, Petitioner claims he was denied effective assistance of

counsel when neither his trial attorney nor his appellate attorney advised him of the deadline for

filing a petition for post-conviction relief. Petitioner pleaded this claim not as a freestanding claim

of ineffective assistance, but to excuse his procedural default in filing the post-conviction petition

late (Reply, ECF No. 27, PageID 528).

         The Report noted that the failure of Petitioner’s appellate attorney to notify him of the

relevant deadlines1 was ineffective assistance of appellate counsel (Report, ECF No. 28, PageID

547, citing Gunner v. Welch, 749 F.3d 511 (6th Cir. 2014)). It also credited Guerrero-Sanchez with

establishing a factual basis for the claim by the Affidavit he filed with the post-conviction petition.

Id. However, the Report found this claim of ineffective assistance of appellate counsel was

procedurally defaulted because Petitioner never appealed from denial of post-conviction relief as

mandated by Edwards v. Carpenter, 529 U.S. 446 (2000). Id.

         The Objections note the recent decision of White v. Warden, Ross Corr. Inst., 940 F.3d 270


1
  I.e., both the date when the transcript was filed on direct appeal and the legal consequence of that date, to wit, that
the one-year statute for filing a post-conviction petition began to run then.

                                                           5
(6th Cir. 2019), in which the circuit court finally decided that Martinez v. Ryan, 566 U.S. 1 (2012),

and Trevino v. Thaler, 569 U.S. 413 (2013), apply to Ohio’s system of litigating claims of

ineffective assistance of trial counsel.

       Guerrero-Sanchez reads White to hold that

               [W]here a defendant can show: (1) he has a substantial ineffective
               assistance of counsel claim, (2) he had no counsel or ineffective
               counsel regarding post-conviction proceedings, (3) that post[-
               ]conviction was the “initial review” of the claim, and that (4) the law
               required his claim to be brought in a post-conviction [petition], that
               he can avoid a procedural default.

(Objections, ECF No. 29, PageID 556.) However, that substantially overreads White. In Martinez,

the Supreme Court held that the relevant substantial ineffective assistance claim must be of trial

counsel. Here Guerrero-Sanchez had a substantial – indeed substantiated – claim of ineffective

assistance of appellate counsel – for failure to advise of the deadlines. Guerrero-Sanchez could

and did properly raise that claim to excuse his late filing. However, he did not preserve that claim

by appealing to the Second District from denial of the post-conviction petition. Because he was

not entitled to appointed counsel on appeal from that denial, he cannot excuse his procedural

default by claiming ineffective assistance of appellate counsel. Martinez does not apply to excuse

default in presenting an ineffective assistance of appellate counsel claim. Davila v. Davis, 582

U.S. ___, 137 S.Ct. 2058, 2062 (2017).



5.     Deficient Advice on the Plea Offer



       In his Fourth Ground for Relief, Petitioner asserts he received ineffective assistance of trial

counsel when his attorney advised him to turn down a three-year agreed sentence and litigate the

suppression motion instead. The terms of the offer required that it be accepted before the

                                                 6
suppression hearing began. The record does not reflect the conversation between Petitioner and

his trial attorney. Rather, Petitioner claims in completely conclusory terms what the advice was

and not the factors the trial attorney may have discussed with Guerrero-Sanchez. In particular we

do not know whether he had seen the reports of the arresting officers or how convinced he was of

Guerrero-Sanchez’s inability to understand English.

       This claim was not decided on the merits by the state courts. The Report recommended

rejecting it both on the merits and as procedurally defaulted by Petitioner’s failure to appeal from

denial of his post-conviction petition (Report, ECF No. 28, PageID 55052).

       In his Objections, Petitioner restates the applicable legal standard as

               whether “trial counsel provided “gross misadvice” regarding the
               proposed plea offer, Magana v. Hofbauer, 263 F.3d 542, 550 (6th
               Cir. 2001), and whether there is “a reasonable probability they
               would have accepted the earlier plea offer had they been afforded
               effective assistance of counsel.” Logan v. United States, 910 F.3d
               864, 869 (6th Cir. 2018).

(ECF No. 29, PageID 557.) This is a correct statement of the law, but it does not alter the

Magistrate Judge’s recommendation. On the merits, it cannot be said that it was “gross misadvice”

from the perspective of what counsel and Petitioner knew before the suppression hearing began to

go forward with the hearing. The Objections note that the Report faults Petitioner for not placing

more facts before the post-conviction court. That is true, but somehow counsel turns this into a

reason for holding an evidentiary hearing now. To the contrary, Guerrero-Sanchez knew all the

facts he could ever know about his conversation with attorney Lachman; his failure to file a more

complete affidavit in post-conviction does not entitle him to a hearing under 28 U.S.C. §

2254(e)(2).



Conclusion

                                                 7
       Having reconsidered the case in light of the Objections, the Magistrate Judge again

recommends it be dismissed with prejudice. Because reasonable jurists would not disagree with

this conclusion, Petitioner should be denied a certificate of appealability and the Court should

certify to the Sixth Circuit that any appeal would be objectively frivolous and therefore should not

be permitted to proceed in forma pauperis.



November 5, 2019.

                                                                s/ Michael R. Merz
                                                               United States Magistrate Judge



                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party’s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                                 8
